Citation Nr: 9903168	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  92-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic left leg 
condition, to include the knee, as secondary to service-
connected left thigh disability.

2.  Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to August 
1945.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from July 1991 and May 1992 rating decisions of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for 
chronic left knee and back disabilities secondary to service-
connected left thigh disability.  The veteran recently 
testified at a personal hearing before the undersigned in 
August 1998, wherein he further clarified the issues on 
appeal to be those indicated above.


REMAND

A review of the evidentiary record indicates that the Board 
has previously remanded this case on two occasions for 
procedural development.  Pursuant to a July 1994 Board Remand 
order, the RO undertook further development of the issues on 
appeal but continued the denial of the benefits sought.  The 
veteran was informed of these adverse determinations by 
supplemental statement of the case (SSOC) issued in December 
1997.  He was thereafter informed that his case was being re-
certified to the Board by letter from the RO, dated March 20, 
1998.  Significantly, this letter also informed the veteran 
that any new request for a hearing or to appoint or change 
representatives or any additional evidence should not be 
submitted to the RO, but should be mailed directly to the 
Board.  The veteran was further advised to see 38 C.F.R. 
§ 20.1304 for further details regarding this requirement.



Under the applicable regulation, the appellant or his 
representative may submit additional evidence pertinent to 
the claims on appeal if it is received by the Board within 90 
days after his claim is transferred to the Board for 
appellate review, or until the date the appellate decision is 
promulgated by the Board, whichever comes first.  38 C.F.R. § 
20.1304(a) (1998) (emphasis added).

On April 21, 1998, the RO received a copy of a medical 
statement, with attached treatment records, developed by the 
veteran's private physician.  Although the veteran indicated 
that he was submitting this evidence in conjunction with a 
different claim, the Board observes it was not considered at 
the time of the issuance of the December 1997 SSOC and is 
clearly pertinent to his claims.

Nonetheless, the Board observes that the veteran's failure to 
comply with the mailing requirements of 38 C.F.R. § 20.1304 
(1998), in this particular instance, does not bar 
consideration of this 'additional' pertinent evidence.  As 
indicated in 38 C.F.R. § 19.37(b) (1998) (emphasis added), 
additional evidence received by the agency of original 
jurisdiction after the records have been transferred to the 
Board for appellate consideration will be forwarded to the 
Board if it has a bearing on the appellate issue or issues.  
The Board will then determine what action is required with 
respect to the additional evidence.  Clearly, this additional 
evidence should have been forwarded to the Board for a 
determination as to what action was required with respect 
thereto.

The Board also observes that this case was thereafter 
remanded to the RO for additional procedural development in 
May 1998.  The United States Court of Veterans Appeal (Court) 
has held that an appellant has a right to present any 
additional evidence or argument while the case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995).  Consequently, the Board 
finds that the 'additional' evidence submitted by the veteran 
should have been considered while the case was in remand 
status, and a SSOC should have been issued pursuant to 
38 C.F.R. § 19.31 (1998) 



The Court has also stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized treatise in its decisions that 
clearly support its ultimate conclusions.  This procedure 
ensures that all medical evidence contrary to the veteran's 
claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In view of the complex medical questions involved in 
the instant case and the additional evidence that has been 
added to the claims folder, a contemporaneous VA examination 
is absolutely necessary in order to determine whether the 
veteran is, in fact, entitled to the benefits sought. 

Thus, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed left leg and 
back disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for a VA orthopedic examination 
in order to determine the current nature 
and extent of his claimed left leg and 
low back disabilities.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiner prior to examination.  X- 
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner. The examiner must provide a 
thorough description of the veteran's 
left leg and low back disabilities, if 
any, including complete ranges of motion 
studies and neurologic pathology.  The 
examination report should reconcile the 
veteran's subjective complaints of low 
back and left knee pain with the 
objective findings on examination. The 
examiner should also correlate the 
findings and state, to a reasonable 
degree of medical certainty, as to the 
relationship, if any, between the 
veteran's left leg or low back 
disabilities and his service-connected 
muscle injuries and scars of the left 
thigh.  The examination report should 
then be associated with the veteran's 
claims folder.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific joint opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).



4.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for a chronic left leg condition, to 
include the knee, and a chronic low back 
disability. 

5.  If any of these determinations remain 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should also 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  Quarles, Booth and 
Falzone, supra.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


